Hoyt, J.
{dissenting). — The conclusion arrived at by the majority of the court, that the services for which appellant brought this action were simply those which it was his duty to render as member of the board of trustees of the corporation defendant, is perhaps true as to a large portion of such services, but I am unable to bring my mind to the conclusion that there were none of such services that did not fall entirely outside of his duties as a trustee. Some of the services for which he claims, were of a nature which could have been just as well performed by any employe of the corporation as by one of its trustees. - I can see no reason why services of this kind should not be paid for by the corporation when by its properly constituted officers it had agreed to so pay for them. The proof satisfies me that the plaintiff, when rendering much of these services, supposed that he was to be compensated therefor, and that the conduct of the defendant by its officers and agents had been such as to warrant him in thus supposing. In fact, from the record it is clear to my mind that the defendant, at the time the services were rendered, intended to pay plaintiff therefor what they were reasonably worth. I think the judgment should be reversed, and the cause remanded for a new tr ial.